 622DECISIONSOF NATIONAL LABOR RELATIONS BOARDScientific-Atlanta,Inc.andLocal Union 1609 of theInternational Brotherhood of ElectricalWork-ers, AFL-CIO. Case 10-CA-2013919 February 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 1 November 1985 Administrative Law JudgeJohn M. Dyer issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel and the Charging Partyfiled answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions, but not to adopt the recommendedOrder.2ORDERThe National Labor Relations Board orders thatthe Respondent, Scientific-Atlanta, Inc., Norcross,Georgia, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Demoting' or forcing the resignation of groupleaders from that position for engaging in protectedconcerted activity.(b) Promulgating and enforcing rules restrictinggroup leaders and employees from discussing em-ployee merit raises.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Charlotte Stephens her former positionas group leader or, if that job no longer exists,offer her a substantially equivalent position, with-out prejudice to her seniority or any other rightsiAt various points in the decision the judge inadvertently referred toMargaret Hall as Margaret Howell2We shall issue an Order, in lieu of that recommended by the judge,which conforms to the Board's standard language and which includesprovisions requiring the Respondent to remove from its files any refer-ence to Charlotte Stephens'demotion or forced resignation,and to pre-serve and make available records and documents necessary to analyze theamount of backpay due.Par. 1(a) of the new Order clarifies that section to provide that the Re-spondent is prohibited from demoting or forcing the resignation of groupleadersforengaging in protected concerted activity, ratherthaniftheyengage in such activityWe shall also issue a new notice to employees.or privileges previously enjoyed, and make herwhole for any loss of earnings and other benefitssuffered as a result of her unlawful demotion orforced resignation, in the manner set forth in theremedy section of the judge's decision.(b)Remove from its files any reference to theunlawful demotion or forced resignation of Char-lotte Stephens and notify her in writing that thishas been done and that the unlawful action will notbe used against her in any way.(c)Rescind the rule which restricts group lead-ers and employees from discussing employee meritraises.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at the facility where Charlotte Stephenswas then employed copies of the attached noticemarked "Appendix."3 Copies of the notice, onforms provided by the Regional Director forRegion 10, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices arenot altered, defaced, or covered by anyother material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States court of appeals enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union278 NLRB No. 90 SCIENTIFIC-ATLANTA,INC623To bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT demote or force the resignation ofgroup leaders from that position for engaging inprotected concerted activity.WE WILL NOT promulgate and enforce rules re-stricting group leaders and employees from discuss-ing employee merit raises.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Charlotte Stephens her formerposition as group leader or, if such job no longerexists, offer her a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed, and WEWILL make her whole for her loss ofearnings andother benefits resulting from her -demotion orforced resignation, plus interest.WE WILL remove from our files any reference tothe unlawful demotion or forced resignation ofCharlotte Stephens and notify her in writing thatthis has been done and that the unlawful actionwill not be used against her inanyway.WE WILL rescind the rule which restricts groupleaders and employees from discussing employeemeritraises.SCIENTIFIC-ATLANTA, INC.Ellen K Hapton, Esq.,for the General Counsel.Richard A.Boisseau,Esq.,andRichard R. Carlson, Esq.,of Atlanta,Georgia,for the Respondent.Jeffrey P.Sweetland,Esq.,of Riverdale,Georgia,for theCharging Party.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge. Interna-tionalBrotherhood of ElectricalWorkers,AFL-CIO(the Union) filed a charge on 17 April 1984 against Sci-entific-Atlanta, Inc. (Respondent). On 6 November 1984,the Region issued a complaint, amended on 5 April 1985,which alleges that Respondent violated Section 8(a)(1) ofthe Act by demoting employee Charlotte Stephens. Re-spondent's timely answer admits the commerce allega-tions, the status of the Union, and the fact that WilliamBauer was one of its supervisory agents. Respondentadmits it required Charlotte Stephens to resign from hergroup leader position because Stephens told an employeeabout the promotions of three employees. Respondentclaimed that Stephens had been instructed not to disclosethe information, which it considered confidential to thepromoted employees. Respondent denies it had violatedtheAct.This case was heard before me in Atlanta,Georigia, on 17 May 1985. The General Counsel and Re-spondent filed briefs which have been considered.On the entire record in this case I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a Georgia corporation engaged in themanufacture and sale of telecommunications equipmentatNorcross,Georgia.During, the preceding year, Re-spondent sold and shipped finished products, valued inexcess of $50,000, to customers outside the State ofGeorgia. Respondent admits and I find that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act, and that the Union is a labororganizationwithin the meaning of Section 2(5) of theAct.II.THE UNFAIR LABOR PRACTICESA. Background and FactsRespondent employs over 3300 workers in 12 to 15 fa-cilities in the Atlanta area. It maintains a system of divi-sionswhich relate to specific types of products, the divi-sions are divided into subgroups which perform particu-lar types of work. Each subgroup has a nonsupervisorygroup leader who performs regular production work andkeeps performance and attendance records. The groupleader receives a wage differential for the position andwhile acting as liaison between the employees and thesupervisor may also suggest that an employee is readyfor promotion. It was stipulated thatsomesupervisorshad group leaders present when promotions were givenwhile others did not.In Charlotte Stephens' group, employees were desig-nated as electrical assemblers A,. B, and C, although theyallperformed indentical work. Promotions were to bebased on the individual's competency and ability andbrought with it a pay raise in the wage range schedule.Thus there was a title change and the most important in-gredient was a wage raise.Charlotte Stephens began with Respondent as an elec-trical assembler C in 1977. By 1980, she was an A assem-bler and group leader under Supervisor Bill Bauer. InMay 1982 Stephens transferred to' another area whereshe continued as an assembler and group leader. About ayear later Bauer was transferred and became the supervi-sor of that group.InMay 1983, just before Bauer's transfer, the group'ssupervisor promoted employee Diane Ashby from elec-trical assembler C to B. The group members protestedthe promotion, stating Ashby was unqualified and hadbeen pushed ahead of qualified employees. Because thepromotion continued to rankle the employees, Stephensarranged a meeting between the group and Bauer to dis-cuss what could be done. Bauer said he could not re-scind the promotion but promised that he would make 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDpromotions only on objective criteria and would be fairwith them.Bauer had followed a practice of having his groupleader present when he told individuals that they werebeing promoted. He had not tried to keep promotionssecret in the past, stating that since his promotions wereon an objective basis he would stand behind them anddid not care if they were divulged.In individual meetings in November 1983, Bauer toldemployees Vera Daniel, Dorothy Needham, and Marga-retHall that they were being promoted from electricalassembler C to B. Stephens was present at each of thethree meetings. Bauer reminded each of the employees ofthe problems experienced when Ashby had been promot-ed, and advised them not to announce their promotionsto other employees as it might cause hard feelings andproblems. He said he would not disclose the promotionsand any disclosures would come from them. Bauer con-tended he told each employee that Stephens would notmake any disclosures; Stephens claims Bauer said onlythat he would not disclose the information.None of the three employees recalls whether Bauermade any statements regarding nondisclosure by Ste-phens. The import of their testimony and the later ac-tions of Stephens indicate that Bauer's testimony may bemore correct in that he was stating the promotions' con-fidentialitywould be kept by himself and Stephens andthat any breach of it was up to the promoted individual.However, resolution of this issue is not material to theoutcome of this case.A day or two later employee Betty Nixon, who hadbeen a vocal leader in a recent organizing campaign,asked Stephens if any employeees had received promo-tions.Stephens toldNixon of the three promotions.Shortly after making the disclosure, Stephens informedemployees Daniel and Needham of it. Stephens claimsshe informed Hall but Hall remembers learning of thedisclosure "through the grapevine." Stephens testifiedshe told these employees of her disclosure to protectthem from being blamed for something she had done.Margaret Howell testified that Bauer advised her notto tell fellow employees of the raise because of the prob-lems that came up before (the Ashby incident). Howelltold Bauer, after Stephens' disclosure, that she had notdisclosed receiving the raise; stating she did so since shewanted Bauer to have confidence in her, that she woulddo as he advised.Dorothy Needham testified that she did not tell otheremployees about her raise because she did not want hersupervisor to get mad at her, but she made .no such state-ment other than at the trial.The next morning Stephens informed Bauer of her ac-tions; thiswas Bauer's first notice of Stephens' disclo-sure.Later that day, Bauer called Stephens to his officeand said she had "violated confidences" of her fellowemployees and of himself and she must either resign orbe demoted from her group leader position. Stephenslater signed a typed resignation letter proffered byBauer.Although the letter states that Stephens'resigna-tion was based on her dislike of group leader responsibil-ities, there is no question but that her resignation was re-quired as a direct result of her disclosure of the promo-tions and wage increases.B. Positions, Discussion, and ConclusionsRespondent urges three reasons to support its conten-tion that the demotion of Stephens was not in violationof the Act. First, Respondent contends that the conver-sation between Stephens and Nixon, lacking any demon-strated purpose, does not constitute concerted activity.Next,Respondent says its rule prohibiting third-partydiscussions of employee "promotions" was based on sub-stantial and legitimate business justifications which out-weigh any Section 7 interests employees might assert forengaging in such discussions. Finally, Respondent con-tends that Stephens violated her supervisor's trust by dis-closing information she received while in a confidentialstatus.The Board has stated that "to find an employee's actto be `concerted' we shall require that it be engaged withor on the authority of other employees, and not solely byand on behalf of the employee himself."Meyers Indus-tries,268 NLRB 493, 497 (1984), enf. denied 755 F.2d941 (D.C. Cir. 1985). InMeyers,the Board, tracing thehistory of the definition of concerted activity, - empha-sized that Section 7 protection extends to concerted ac-tivity which "in its inception involves only a speaker anda listener," 268 NLRB at 494, quotingRoot-Carlin, Inc.,92 NLRB 1313 (1951). Such speech must have "some re-lation to group action in the interest of the employees."AtlantaNewspapers,264 NLRB 878, 879 (1982), quotingSignal Oil & Gas Y. NLRB,390 F.2d 338 (9th Cir. 1968).As the Board noted inAtlantaNewspapers,"employeespeech . . . is often an essential means of achievinggroup goals and to deny protection of this type of activi-tywould nullify the rights guaranteed by Section 7 ofthe Act." 264 NLRB at 879. InAtlantaNewspapers,theprotected speech was of an employee to a supervisor,where the employee, who did not support a possiblestrike,mentioned a rumor that a strike was imminent.In the present case it is conceded that Stephens intend-ed to pursue no further group action by making theremark to Nixon. However, we do not know what werethe intentions of Nixon who was the initiator and otherparty to the conversation. Stephens' intentions, however,are unimportant. The question is only whether the con-versation had "some relation to group action in the inter-est of the employees."The topic of the conversation was the promotion andwage increases of three employees. The prime impor-tance of the promotions, as testified to by employees isthat theygot a wage increase.The Board has held thatSection 7 "encompassesthe right of employees to ascer-tainwhat wage rates are paid by their employer, aswages are a vital term and condition of employment."Triana Industries,245NLRB 1258 (1979). CertainlyNixon was interested in this information., That groupaction by Nixon and Stephens was not a part of this con-versation is unimportant. It is well settled that "groupaction is not deemed a prerequisite to concerted activityfor the reason that a single person's action may be thepreliminary step to acting in concert."Salt River Valley SCIENTIFIC-ATLANTA,INC.625Water Users Assn.,99 NLRB 849, 853 (1952). In thosecases where an employee discussion or action involvingwages has not been found concerted activity, the em-ployee was engaged in an individual wage protest ofsome form. Such is clearly not the case here. According-ly, the conversation between Stephens and Nixon, dis-cussing the wage rates paid three other employees, wasconcerted activity within the meaning of Section 7.Respondent correctly asserts that not all concerted ac-tivity is protected. The Board has held that Section 7rightsmay be outweighed by aan employer's substantialand legitimate business justifications.International Busi-nessMachines Corp.,265 NLRB 638 (1982). Respondentclaims that its nondisclosure rule has such justification.Respondent's contention rests on its statement that dis-closure of employee raises could lead to friction amongits employees.In reality the question is not one of friction or conflictbetween employees, as Respondent's brief suggests, andas Bauer stated, but rather resentment and possible con-certed actionagainstRespondent and its supervisors ifthe employees deem the promotions and wage raises tobe undeserved. This is what happened in the Ashby inci-dent and this is what Respondent's supervisor Bauersought to avoid by his injunctions to the employees.Clear Board law compels a finding that this Employ-er's statement of its interest is insufficient to outweighemployee Section 7 rights concerningwages,probablythe most criticalelementin employment. The rationaleagainst Respondent's contention was clearly expressed inJeannetteCorp. v.NLRB,532 F.2d 916, 919 (3d Cir.1976): "dissatisfaction due to low wages is the grist onwhich concerted activity feeds. Discord generated bywhat employees view as unjustified wage differentialsalso provides the sinew for persistent concerted action.The possibility that ordinary speech and discussion overwages on anemployee's own time may cause 'jealousiesand strife among employees' is not a justifiablebusinessreason to inhibit the opportunity for an employee to ex-ercise Section 7 rights."The confidentiality bar issued by Bauer was a newlyimposed rule to prevent a problem he had experiencedbefore (the Ashby incident) when no confidentiality barexisted. There the knowledge of a wage raise triggered aconcerted protest by the employees and it was exactlythis type of concerted activity that Bauer sought to fore-close if the employees did not agree with his promotionsand wage raises.Respondent's business justification argument is further,and critically, weakened by its failure to establish a com-panywide rule prohibitingwage discussions.Obviously,if Respondent found that its business required lack of dis-course concerning employee wages, it would have takensteps to insure such silence and been able to provide il-lustrationsilluminatingthat necessity.Here, supervisorshad the option of permitting or discouraging employeewage discussions. "Substantial"businessjustificationswould require otherwise. SeeIBMabove. Further, thereisno company confidentiality rule here. Also seeStatlerIndustries,244 NLRB 144, 146 (1979).Respondent's brief asserts the confidentiality of person-nel files but such is not applicable in the present situationsince we are not dealing with personnel files.It is clear from the testimony of Howell and Needhamthat they sought to accommodate Bauer's desires. Ste-phens' testimony that she told Bauer she had made thedisclosures so that Bauer would not blame the individ-uals, further emphasizes the deference the employees feltthey must pay to Bauer's "wishes."Where, as here, supervisors request employees not dis-cuss their wages, employers act in violation of Section8(a)(1) of the Act. As noted inW. R. Grace Co., 240NLRB 813, 816 (1979), "as a supervisor's `request' or ex-pression of `preference' that an employee comply with apolicy of confidentiality nevertheless implies that em-ployees run the risk of supervisory displeasure and possi-ble adverse consequences for noncompliance to a degreesufficient to constitute ' interference, restraint, and coer-cion under the Act." Accordingly, I find that Bauer's re-quest that employees not discuss their merit raisesamounts to an employer rule lacking substantialandle-gitimate business reasons for its promulgation and that itviolates Section 8(a)(1) of the Act. In the circumstancesof its promulgation I find that it is not an isolated viola-tion, particularly where a breach of it was made the basisfor discipline.Lastly,Respondent contends that Stephens'actions,even if otherwise protected, so violated the confidencesrequired of a group leader as to justify her demotionfrom the position.In general, where an employee has been given custodyof certain information, and breaches the employer's trustthat such custody willremainonly with the employee,the employee may be removed from the position of trust.Clearwater Finishing,100NLRB 1473 (1952). Where,however, an employee divulges information which wasobtained in the "normal course of work activity and as-sociation," the employee's actions are protected.RidgelyMfg. Co.,207 NLRB 193, 197 (1973).Here, Stephens' knowledge of the merit raises accruedto her due to her position as a group leader. Stephenswas not a "confidential employee" within the meaning ofthe Act nor a supervisor. She was a rank-and-file em-ployee'with some extra duties for which she receivedcompensation.As Bauer stated, one function of a group leader was toact as liaison between the supervisor and the group em-ployees.During Bauer's supervisory tenure, Stephenshad clearly acted in such a fashion. It was Stephens, re-laying information between Bauer and the employees,who had set up the meeting concerning the Ashby raise.Acting in the same forthright manner, Stephens respond-ed directly to Nixon's questions regarding the threeraises.Board law clearly gives employees the right, absentcircumstances not present here, to determine an employ-er'swage rates. In this case it is impossible to find thatStephens had some special custody of wage information.To find otherwise would allow Respondent to effectivelyprevent group leaders, who it is agreed are rank-and-fileemployees, from engaging in concerted activity. For the 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDsake of argument it is true that Respondent could prohib-itgroup leaders from disclosing validly confidential in-formation which they might receive because of their spe-cial responsibilities, but such is not the case here and Re-spondent cannot prevent employees from discussingtopics as critical to general employee interests as wages.Accordingly, Stephens had no custodial interest in thewage information and her disclosure of the wage raisesviolated no special confidences.Moreover, finding, as I have above, that Bauer's rulewas an impermissible action violative of Section 8(a)(1),the breaching of that rule by Stephens cannot be madethe subject of punishment by Respondent. Stephens wasnot in any capacity which would allow Respondent toenforce an illegitimate rule against her.I find that Respondent violated Section 8(a)(1) of theAct by its 30 November 1983 enforced resignation or de-motion of Charlotte Stephens from the position of groupleader.CONCLUSIONS OF LAWBy the acts described in section II, above, Respondenthas interfered with, restrained, and coerced its employeesin theexerciseof the rights guaranteed them by Section7 of the Act and thereby has engaged in unfair laborpractices affecting commerce within the meaning of Sec-tions 8(a)(1) and 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist from such practices and take certain af-firmative action designed to effectuate the policies of theAct.Respondent having demoted or forced the resignationof Charlotte Stephens from her position as group leader,itmust offer her reinstatement to that position and makeher whole for the loss of earnings she suffered in the in-terim(see F.W. Woolworth Co.,90 NLRB 289 (1950)),adding to such amount, on a quarterly basis, interest ascomputed inFlorida Steel Corp.,231 NLRB 651 (1977).[Recommended Order omitted from publication.]